NUMBER 13-19-00563-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
___________________________________________________________

LASZLO ELIAS,                                                               Appellant,

                                           v.

TERESA ESPINOSA,                                    Appellee,
____________________________________________________________

            On appeal from the 2nd 25th District Court
                  of Gonzales County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
         Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                   Memorandum Opinion by Justice Hinojosa

      Appellant, Laszlo Elias, attempted to perfect an appeal from a judgment entered

by the 2nd 25th District Court of Gonzales County, Texas, in cause number 25,927.

Judgment in this cause was signed on August 29, 2019. Currently pending before the

Court is appellant’s motion for extension of time to file notice of appeal. More than ten

days have passed since this motion was filed and appellee has not filed a response. See

TEX. R. APP. P. 10.3(a). We dismiss the appeal for want of jurisdiction.
        Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

        A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.

—Waco 2002, no pet.).

        Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on September 30, 2019 1, but was not filed until October 21, 2019. Appellant’s

motion for leave to file notice of appeal states appellant proceeded pro se and has limited

knowledge of the procedural rules, appellant’s work schedule prevented him from being

at home the thirty days following the judgment, and English is appellant’s second

language. Appellant is requesting that the Court grant the extension to allow appellant’s

appeal to proceed. Although appellant has responded with an explanation regarding his




        1Because the thirtieth day fell on a Saturday, appellants had until the following Monday, August
30, 2019 to file the notice of appeal. See TEX. R. APP. P. 4.1.

                                                    2
late filing of the notice of appeal, appellant’s notice of appeal was filed beyond the fifteen-

day grace period provided by Rule 26.3.

       The Court, having examined and fully considered the documents on file and

appellant’s failure to timely perfect his appeal, is of the opinion that the appeal should be

dismissed for want of jurisdiction. Appellant’s motion for extension of time to file notice

of appeal is hereby DENIED.        Accordingly, the appeal is hereby DISMISSED FOR

WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a).


                                                                 LETICIA HINOJOSA
                                                                 Justice

Delivered and filed the
26th day of November, 2019.




                                              3